02-11-177-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00177-CR
 
 



Kelly K. McKim


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          On April 19, 2011, Appellant Kelly K. McKim pleaded guilty
to prostitution with three or more prior convictions and received 180 days’
confinement in a state jail facility pursuant to a plea bargain.  On the same
day, the trial court entered its Certification of Defendant’s Right of Appeal
in accordance with rule 25.2(a)(2).  Tex. R. App. P.  The certification states
that this criminal case “is a plea-bargain case, and the defendant has NO right
of appeal.”  On May 10, 2011, Appellant filed a pro se notice of appeal.  On
May 13, 2011, the trial court signed an order appointing attorney Ron Couch to
represent Appellant on her appeal.  On May 23, 2011, we notified Appellant’s
counsel and Appellant that the certification indicating Appellant had no right
to appeal had been filed in this court and that this appeal could be dismissed
unless Appellant, or any party desiring to continue the appeal, filed a
response showing grounds for continuing the appeal.  See Tex. R. App. P.
25.2(d), 44.3.  To date, we have received no response showing any grounds for
continuing the appeal.
Rule 25.2(a)(2) limits the right of appeal in a plea bargain case
to matters that were raised by written motion filed and ruled on before trial
or to cases in which the appellant obtained the trial court’s permission to
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification denied permission to appeal, and Appellant does not challenge a
pretrial ruling on a written motion.  Accordingly, we dismiss this appeal.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 4, 2011




[1]See Tex. R. App. P. 47.4.